DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 04 January 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 02 October 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et at. US 2014/0342074 in view of Kim KR 20130052905.
Regarding claims 1, 2, 13 and 14 Kim discloses a sweetener comprising allulose and oligosaccharide, fructooligosaccharides specifically [0034] and teaches an embodiment wherein the sweetener composition contains the slowly digestible polysaccharide or the digestion-resistant polysaccharide in an amount of 0.01 times to 200 times, times the weight of allulose (D-psicose) [0048] and Tables 1 & 2 provides examples wherein the allulose is present in an amount of 40 parts by weight to 800 parts by weight relative to 100 parts by weight of the prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kim does not expressly recite the sweetener has an increase in acid resistance of the oligosaccharide (or increase in heat resistance (claim 5)), however, given that Kim discloses the claimed components in the claimed amounts, one would have reasonably expected the sweetener of Kim to also possess the claimed properties. 
Moreover, Kim ‘905 teaches, “fructooligosaccharide, which is recognized as a health functional food, is a health functional material that has proven to be useful for the growth of beneficial bacteria in the human body, inhibits harmful bacteria, smoothes bowel movements, and it has been attracting attention as a health-oriented sugar such as not increasing the body's blood glucose level after ingestion” [0003],  but “fructooligosaccharides have limitations in applying them to various foods because of their disadvantage that they are easily decomposed under heating conditions despite their good health functionalities” [0005]; however, decomposition of fructooligosaccharides can be prevented by the use of sodium hydrogen carbonate [0008-0009, 0027] and pH of 4 or more can maintained [0016].
 Thus, it one of ordinary skill in the art would have been motivated to use fructooligosaccharides as the oligosaccharide in the invention of Kim ‘074, since Kim ‘905 specifically teaches health benefits associated with fructooligosaccharides and teaches degradation with respect to acid and heat can be prevented [0027]. 
Claims 3, 4, 6, 7, and 8 relate to a property of the sweetener and given that Kim discloses the claimed components in the claimed amounts, one would have reasonably expected 
Regarding claim 16, claim 13 is applied as stated above. Modifed Kim does not expressly disclose the claimed amount of salt. However, Kim ‘905 further teaches, “The amount of sodium hydrogen carbonate to be added is preferably 0.03 to 0.11 parts by weight based on 100 parts by weight of the object to be heat-treated. If the added amount of sodium hydrogen carbonate is less than 0.03 part by weight with respect to 100 parts by weight of the subject to be heat treated, the effect of preventing the degradation of fructooligosaccharide becomes insufficient. If the added amount exceeds 0.11 part by weight, other properties required for the product (e.g. tastes in food, aroma, preference, etc.) may be lowered.” [0015]. Thus, given the teaching of Kim ‘905, it would have been within the skill level of one of ordinary skill in the art to optimize the amount of salt need in the sweetener composition of Kim ‘074.
Response to Arguments
Applicant's arguments filed 04 January 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments argues that Kim ‘074 does not disclose or suggest fructooligosaccharide as an oligosaccharide, or the ration of allulose to oligosaccharide as required by the present invention; however, as stated in the above rejection, Kim does disclose fructooligosaccharide as a possible oligosaccharide and provides a teaching which encompassed the presently claimed range. 
While Kim fails to exemplify the presently claimed sweetener nor can the claimed sweetener be “clearly envisaged” from Kim as required to meet the standard of anticipation (cf. MPEP 2131.03), nevertheless, in light of the overlap between the claimed sweetener and the 
With respect to applicant’s alleged “excellent properties”, given that the teaching of modified Kim discloses the claimed invention within the claimed ratio, Kim is expected to produce the alleged “excellent properties”. Furthermore, given the teaching of Kim ‘905, one would have expected fructooligosaccharide degradation with respect to acid and heat to be prevented. 
Arguments not specifically addressed are considered moot as they do not pertain to the current rejection of record.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lela S. Williams/ Examiner, Art Unit 1792                                                                                                                                                                                            
/DONALD R SPAMER/Primary Examiner, Art Unit 1799